DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed September 16, 2021.
Claims 1-2, 11-12, and 20 have been amended.  Claims 1-6, 8-16, and 18-20 are pending and have been examined on the merits (claims 1, 11, and 20 being independent).
The amendment filed September 16, 2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed September 16, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant’s remarks, pages 9-11
(1) “All claim language must be considered and must be given weight. To ignore certain claim language is to vitiate the meaning of the claims. For example, even if the concept of transferring money is generally accepted as a fundamental economic practice, this characterization of Applicant's claimed embodiments is overly broad, and is clearly arrived at by ignoring claim language, particularly the recited "blockchain."” – page 10
See, e.g., Specification at ,i [0009]. This is a practical integration of the allegedly abstract idea which does not simply link that idea to a computer or simply seek to monopolize the idea generally.” – page 11
(3) “Finally, the PTAB has affirmed the patentability of blockchain, reversing a rejection from the examiner. See, e.g., Appeal 2019-004127 (decided August 19, 2020) (reversing rejection of blockchain directed claims). There, the PTAB held that the abstract idea (fundamental economic practice) was integrated into a practical application under Step 2A, Prong 2. Applicant respectfully submits that this case provides parallels to the current case, and thus provides further support for the patentability of the claims.” – page 11
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform a financial transaction between a requester and a recipient, i.e. transferring funds, for an individual, which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices’ and ‘commercial legal interactions’).  For instance, in the process of claims, the limitations of executing… a first smart contract, confirming… the request’s funds availability, invoking… a second smart contract 
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 11, and 20 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a mobile device, smart contract, a blockchain network, finance processing server, an account database, a currency exchange server, smart contract execution, chaincode, nodes of the blockchain network, and a subset of nodes) are the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(3) Step 2B Consideration: The limitations recited by claims 1, 11, and 20 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, 
For instance, the limitations of receiving… a transfer request from a requester to transfer funds to a recipient, storing… money service business account profiles, initiating… transfer of the funds in the target currency, initiating… push of the funds to a mobile money account, comparing… exchange rates, comparing… processing time, comparing… service or business ratings, selecting… currency exchange (FX) providers are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing a financial transaction, e.g. transferring funds.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “smart contract and “blockchain”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a financial transaction between a requester and a recipient, i.e. transferring funds,, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  
(4) In consideration of “the PTAB has affirmed the patentability of blockchain, reversing a rejection from the examiner. See, e.g., Appeal 2019-004127 (decided August 19, 2020)” as Applicant argued, the instant recited claims including additional elements (i.e., a blockchain mobile money gateway, a mobile device, first smart contract, second smart contract, a blockchain network, the finance processing server, an account database, a currency exchange server, chaincode, nodes of the blockchain network, a subset of nodes, and third smart contract) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a transfer request from a requester to transfer funds to a recipient, storing… money service business account profiles, initiating… transfer of the funds in the target currency, initiating… push of the funds to a mobile money account, comparing… exchange rates, comparing… processing time, comparing… service or business ratings, and selecting… currency exchange (FX) providers do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)).  For these reasons and those stated in the 
With regard to the rejections of claims 1-6, 8-16, and 18-20  under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103. 
Applicant argues: Applicant’s remarks, pages 12-15
(1) “Claim 1 recites, inter alia, "a first smart contract," "a second smart contract," and "a third smart contract," with specific elements linking these smart contracts in the system. The Office relies upon Jacobs as allegedly disclosing these recited smart contracts. Jacobs, to the extent it even discloses a smart contract, fails to disclose the recited first, second, and third smart contracts as recited. Further, the Office does not rely upon the secondary references for these elements, either alone or in combination with Jacobs.” – page 13
(2) “The unsupported inferences to Jacobs can also be seen in the Office rejection of the recited "blockchain mobile money gateway." On p. 18 of the Office Action, the Office alleges that Jacobs "interaction platform" is the recited element.” – page 13
(3) “Thus, even if Jacobs disclosed the recited smart contracts, it clearly discloses them in a different manner than the claimed embodiments. The Office's analysis on p. 18 of the Office Action clearly illustrates this fact with respect to the alleged third smart contract of Jacobs that is executed on the interaction platform, which differs from the alleged execution of the first smart contract which the Office states is executed on Jacobs sending institution computer 560 that it equates to the recited "finance processing server" on p. 16 of the Office Action.” – page 14

(5) “Claims 2-6, 8-10, 12-16, 18 and 19 are dependent upon independent claims 1 or 11. Thus, since independent claims 1 and 11 are allowable as discussed above, the dependent claims are also allowable at least by virtue of their dependency on independent claims 1 or 11.” – page 15
Examiner notes:
(1) In consideration of Applicant’s arguments (1), the limitation of “a first smart contract….. to verify the requester's financial information and confirm the requester's funds availability….”, “a second smart contract….. to conduct an exchange of funds in a target currency…..”, and “a third smart contract…. to initiate a transfer of the funds in the target currency…” are recited in claim 1.  Examiner notes that Jacobs does not explicitly say the term of “a first smart contract”, “a second smart contract”, and “a third smart contract”, however Jacobs teaches the recited limitation above as following:
“a first smart contract….. to verify the requester's financial information and confirm the requester's funds availability….” reads on [0086] “The validation module 1501 may comprise code that causes the processor 150A to validate a transaction……The instructions may also include verifying that financial institutions (or other service providers) are complying with rules and protocols. For example, financial institutions may be required to have know-your-customer compliance ( e.g., sufficient information about users), office of foreign assets control compliance, anti-money laundering compliance, etc. Additionally, in some embodiments, a final transaction amount and currency may be confirmed based on the sending amount and currency, the foreign 
“a second smart contract….. to conduct an exchange of funds in a target currency…..” reads on [0087] “The signing module 150K may comprise code that causes the processor 150A to generate digital signatures. For example, the signing module 150K may contain logic that causes the processor 150A to generate a digital signature for a digital asset using an administrative node private key……….the digital signature can activate a smart contract that holds the sending institution computer 160 liable for the sending amount in the originating currency. For example, a smart contract can automatically initiate a settlement process after a certain amount of time.”; [0151] “The sending institution computer 560 may obtain information about a current foreign exchange rate that is relevant for the transaction (e.g., exchange rate for US Dollars to British Pounds) from the foreign exchange transaction application interface (e.g., via the interaction platform).”
“a third smart contract…. to initiate a transfer of the funds in the target currency…” reads on [0191] “settlement can take place through one or more correspondent banks in a first country (e.g., the United States), an international correspondent bank relationship, and one or more correspondent banks in a second country (e.g., England).”; [0192] “the digital asset may be a smart contract that is designed to settle within a pre-defined period of time (e.g., 5 hours, 1 day, or 1 week)….. the digital asset can be digitally signed to indicate that settlement was completed, and the transaction record can be stored (e.g., in a database list or a blockchain ledger).”
a third smart contract” was not described in the specification. Applicant seems to be interpreting the claim language more narrowly/specifically than what are recited. As such, Applicant’s arguments are not persuasive.
(2) In consideration of Applicant’s arguments (2), for example, the recited “blockchain mobile money gateway” receives a transfer request from a requester to transfer to a recipient and executes a smart contract as recited in claim 1. As cited, the sending institution computer works closely with the interaction platform, which generates digital assets and interact with the asset transfer network on behalf of the sending institution computer which may instruct the interaction platform to initiate a value transfer from the user account to the resource provider account (see [0062]); The interaction platform allows users (via the user computer 110) and financial institutions to enroll for participating with the asset transfer network and set up a profile. The interaction platform may also provide an interface where users and financial institutions can initiate a transaction, as well as view foreign exchange rates and transfer fees, and receive reconciliation information for a transaction (see [0067]); The sending institution computer may send a transaction request to the issuer node computer (e.g., via the interaction platform). For example, instead of the issuer node computer 165, the interaction platform 154 may generate a digital asset on behalf of the sending institution computer 160 (e.g., the interaction platform 154 may do this instead of forwarding a transaction instruction to the issuer node computer 165) (see [0119]); The request may include information for providing a payment to the resource provider, such as information about the originating currency, the destination currency, the amount, the fees and exchange rate… (see [0157]).  

(3) In consideration of Applicant’s arguments (3), blockchain mobile money gateway reads on “an interaction platform 154” and/or “the administrative node computer 150” as cited, “a first smart contract” reads on [0086] “he validation module 1501 may comprise code that causes the processor 150A to validate a transaction……The instructions may also include verifying that financial institutions (or other service providers) are complying with rules and protocols. For example, financial institutions may be required to have know-your-customer compliance (e.g., sufficient information about users), office of foreign assets control compliance, anti-money laundering compliance, etc. Additionally, in some embodiments, a final transaction amount and currency may be confirmed based on the sending amount and currency, the foreign exchange rate, and the transfer fees.”  
That is the administrative node computer 150 (i.e., an interaction platform 154) contains “signing module 150k” which has code that causes the processor 150A to validate a transaction and so “the first smart contract” as argued is executed in the administrative node computer 150 in order to verify the transaction.  Therefore, see clarifying citations with regard the Jacobs have been made in [0067-0068], [0086-0087] and [0156]. 
(4) In consideration of Applicant’s arguments (4), see Examiner notes (1) through (3).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In independent claims 1, 11, and 20, “third smart contract” is not described in the application as filed, and Applicant is requested to provide reference from the original disclosure to support the “the third smart contract” as amended.
Dependent claims (2-6, 8-10, 12-16, and 18-29) stand rejected also, under 35 U.S.C. 112(a) by virtue of their dependency on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing funds transfer between a requester and a recipient which contains the steps of receiving, confirming, invoking, executing, and selecting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because 
Step (2A) Prong 1:  A method for providing funds transfer is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial legal interactions’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: executing… a first smart contract, confirming… the request’s funds availability, invoking… a second smart contract to initiate a transfer of funds, determining… exchange currency form a requestor currency, invoking… a third smart contract, representing… a smart contract, and comprising… a remittance request recite this judicial exception.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial legal interactions’.  As such, the claims include an abstract idea.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a transfer request from a requester to transfer funds to a recipient, storing… money service business account profiles, initiating… transfer of the funds in the target currency, initiating… push of the funds to a mobile money account, comparing… exchange rates, comparing… processing time, comparing… service or business ratings, selecting… currency exchange (FX) providers do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 

Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a mobile device, smart contract, a blockchain network, finance processing server, an account database, a currency exchange server, smart contract execution, chaincode, nodes of the blockchain network, and a subset of nodes) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the 
Dependent claims 2-6, 8-10, 12-16, and 18-19 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 12, the step of “wherein the comparison compares exchange rates associated with the plurality of currency exchange (FX) providers.”, in claims 3 and 13, the step of “wherein the comparison compares processing times associated with the plurality of currency exchange (FX) providers.”, in claims 4 and 14, the step of “wherein the comparison compares service or business ratings associated with the plurality of currency exchange (FX) providers.”, in claims 5 and 15, the step of “wherein the selection of currency exchange (FX) provider is also based on a determination of a most secure currency server exchange.”, in claims 6 and 16, the step of “wherein the chaincode represents a smart contract.”, in claims 8 and 18, the step of “wherein the transfer request comprises a remittance request.”, and in claims 9 and 19, the step of “wherein the remittance request is associated with a finance institution,…” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Transferring funds between users using a currency exchange is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).

Therefore, claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-6, 8-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (hereinafter Jacobs), US Publication Number 2017/0237554 A1 in view of .
Regarding claim 1:
Jacobs discloses the following:
A system for executing a chaincode in a blockchain- based mobile money gateway, the system comprising: (Jacobs: See fig. 1, paragraph [0039] “An "asset transfer network" may be a network for providing and/or receiving digital assets. An asset transfer network may provide infrastructure for providing digital assets in "push" messages. An asset transfer network can comprise one or more types of nodes. In some embodiments, digital assets transmitted in an asset transfer network may be recorded in a ledger of transactions. An example of an asset transfer network is a blockchain network, where a ledger of transactions can take the form of a blockchain.” And [0040] “Different types of nodes may be able to perform different sets of functions within an asset transfer network. In some embodiments, a node may be associated with and/or operated by a financial institution computer (e.g., a bank), a payment processor computer, a third party computer, or any other suitable entity.”, and see also [0087])
a blockchain mobile money gateway (reads on “an interaction platform 154” and/or “the administrative node computer 150”) that receives, from [………..], a transfer request from a requester to transfer funds to a recipient, located in another country from the requester, and (Jacobs: See paragraphs [0149] “the user (e.g., via the user computer 510) may contact the sending institution computer 560 and request that a payment is sent to the resource provider computer 530. The user computer 510 may notes: Jacobs does not explicitly say the term of “a mobile device
responsive to the transfer request, executes (reads on [0087] “contain logic that causes the processor 150A to generate a digital signature for a digital asset using an administrative node private key….. Further, the digital signature can activate a smart contract that holds the sending institution computer 160 liable for the sending amount in the originating currency. For example, a smart contract can automatically initiate a settlement process after a certain amount of time.”) a first smart contract (reads on “a smart contract”) on a finance processing server to verify (reads on [0156] “the sending institution computer 560 may verify that the transaction will not exceed velocity or amount thresholds for the user account or the sending institution computer 560. The sending institution computer 560 can also verify that the user's account has sufficient funds for the transaction.”) the requester's financial information and confirm the requester's funds availability outside of the blockchain mobile money gateway and blockchain network, the blockchain mobile money gateway (reads on “The interaction platform 154”) comprising an account database (reads on [0067] “The interaction platform 154 may allow users (via the user computer 110) and financial institutions to enroll for participating with the asset transfer network and set up a profile. The interaction platform 154 may also provide an interface where users and financial institutions can initiate a transaction, as well as view foreign exchange rates and transfer fees, and receive reconciliation information for a transaction”; [0068] “The interaction platform 154 may also maintain a record of transactions that have taken place ( e.g., a list of transactions or a blockchain-type ledger).”; [0069] “the interaction platform 154 may also perform a number of services related to generating assets, digitally signing assets, notes: the sending institution computer is separate from the interaction platform.  That is the sending institution checks that the user’s account has sufficient funds for the transaction without communicate with other nodes in blockchain network such as the interaction platform, issuer node computer, or the administrative node computer )
a blockchain network (reads on “a network of nodes”) that facilitates communication with the blockchain mobile money gateway (reads on “an interaction platform 154” and/or “the administrative node computer 150”), the finance processing server (reads on “a sending institution computer 160” or “an issuer node computer 165”) and a currency exchange server (reads on “a foreign exchange transaction application interface 152”); (Jacobs: See fig. 1, paragraph [0049], and see also[0052], [0063], and [0069])
wherein upon successful completion of the first smart contract execution (reads on [0087] “logic that causes the processor 150A to generate a digital signature for a digital asset using an administrative node private key….. Further, the digital signature can activate a smart contract that holds the sending institution computer 160 liable for the sending amount in the originating currency. For example, a smart contract can automatically initiate a settlement process after a certain amount of time.”), invoking execution of a second smart contract (reads on [0166] “the digital asset may be considered minted and valid after the second digital signature is provided. The administrative node computer 550 may also attach a smart contract 
invoking (reads on “the digital asset can be generated and/or signed by an interaction platform”) execution of a third smart contract (reads on “the digital asset”) on the blockchain mobile money gateway (reads on “an interaction platform”) to initiate (reads on “provide the prepared digital asset to the issuer node or administrative node for distribution within the asset transfer network.”) a transfer of the funds in the target currency (reads on “a destination currency type”) from the currency exchange server to the blockchain mobile money gateway; and (Jacobs: See paragraph [0030] “the digital asset can be generated and/or signed by an interaction platform (instead of the issuer node). The interaction platform can then notes: the digital asset is a smart contract.)
the blockchain mobile money gateway (reads on “an interaction platform 154” and/or “the administrative node computer 150”) initiating a push of the funds to [………..] of the recipient upon successful completion of the third smart contract. (Jacobs: See paragraphs [0051] “The system 100 may allow individuals, businesses, and other entities to transfer value to one another. The system 100 can use "push" transaction messages that are digitally signed and verified by a trusted central entity. The transactions can also be recorded in a trusted ledger (e.g., a blockchain).”; [0181] “the recipient institution computer 540 may immediately credit the resource provider's account with a value indicated in the digital asset. As a result, the value may be available for use (e.g., withdrawal) immediately upon receipt of the digital asset, even if the value has only been promised, and not actually received.”; [0191] “settlement can take place through one or more correspondent banks in a first country (e.g., the United States), an international correspondent bank relationship, and one or more correspondent banks in a second notes: Jacobs is silent “a mobile money account” but the reference Pharris further teaches as below.)
Jacobs does not explicitly disclose the following, however Pharris further teaches:
Notes: Pharris further teaches “a mobile device” as recited claim (Pharris: See paragraph [0067] “the transaction server contacts the affiliate bank, which transfers funds from the account associated with the first mobile phone to the account associated with the recipient mobile phone. At step 545, the transaction server notifies the first mobile phone that the transaction has been completed. The current cash balance 812 shown in display 805 of FIG. 8B may be reduced on the sending mobile phone and increased by a corresponding amount on the recipient mobile phone.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include receiving a transfer request from a user using a mobile device for transferring funds in the method of Jacobs as further taught by Pharris because it would be an easy and fast way to transfer funds between users (Pharris: See paragraph [0067]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one 
Jacobs and Pharris do not explicitly disclose the following, however Castinado further teaches:
executing chaincode on a plurality of nodes of the blockchain network to determine a subset of nodes that exchange currency from a requestor currency to the target currency; (Castinado: See paragraphs [0086] “calculation engine 224 may be a set of instructions stored in memory 202 that may be executed by processor 201.” and [0087] “Calculation engine 224 may facilitate an exchange of a certain currency for a cryptocurrency by performing various calculations. For example, transformation engine 214 may communicate (in response to customer 102 requesting a currency be exchanged for a cryptocurrency) a request for current exchange rates associated with currencies and cryptocurrencies to calculation engine 224 via links 116. In response to this request, calculation engine 224 may determine a plurality of exchange rates for exchanging the first currency for cryptocurrency.”, and see also [0090] and [0092], notes: “chaincode” reads on calculation engine.)
selecting a currency exchange (FX) provider from the subset of nodes based on a comparison of an exchange rate determined by the chaincode with an exchange rate offered by each of the currency exchange (FX) providers from the subset of nodes, and the response time for each of the subset of nodes; (Castinado: See fig. 1, paragraphs [0089] “Calculation engine 224 may also determine the optimal exchange rate for performing a requested currency exchange. In certain embodiments, calculation engine 224 may determine the optimal exchange rate notes: “chaincode” reads on calculation engine)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include finding an optimal exchange rate from currency exchange providers for transferring funds in the method of Jacobs and Pharris as further taught by Castinado because it would provide better an exchange rate to the user (Castinado: See fig. 1, paragraphs [0089-0090]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 2:
Jacobs and Pharris do not explicitly disclose the following, however Castinado further teaches:
The system of claim 1, wherein the comparison compares (reads on “Calculation engine 224 may also determine the optimal exchange rate for performing a requested currency exchange. In certain embodiments, calculation engine 224 may determine the optimal exchange rate based at least in part upon the current exchange rates.”) exchange rates associated with the plurality of currency exchange (FX) providers that have reached the chaincode (reads on “calculation engine 224”) execution within a predetermined time window, wherein the predetermined time window is (reads on “determine a number of exchanges 140 to reference in order to determine a reliable and consistent exchange 140 (based on, for example, acceptance of the fiat currency to be used, availability of the desired cryptocurrency, optimal speed of proof-of-work validation, and/or average time to hold prior to confirming a conversion).”) based on the number of currency exchange (FX) providers. (Castinado: See fig. 1, paragraphs [0089] “Calculation engine 224 may also determine the optimal exchange rate for performing a requested currency exchange. In certain embodiments, calculation engine 224 may determine the optimal exchange rate based at least in part upon the current exchange rates. Calculation engine 224 may also consider other factors, such as time factors, price factors associated with currency exchanges (such as the value of particular currencies and cryptocurrencies), fees charged by third parties, volatility of particular currencies, volatility of particular cryptocurrencies, economic risk 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include finding a most reliable and consistent currency exchange providers in the method of Jacobs and Pharris as further taught by Castinado because it would provide better currency exchange services such as an exchange rate or reliability (Castinado: See fig. 1, paragraphs [0063] and [0090]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3:
Jacobs and Pharris do not explicitly disclose the following, however Castinado further teaches:
The system of claim 1, wherein the comparison compares processing times associated with the plurality of currency exchange (FX) providers. (Castinado: See paragraph [0089] “Calculation engine 224 may also consider other factors, such as time factors, price factors associated with currency exchanges”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining a most reliable and consistent currency exchange provider in the method of Jacobs and Pharris as further taught by Castinado because it would provide better currency exchange services such as an exchange rate or reliability (Castinado: See fig. 1, paragraphs [0063] and [0090]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 4:
Jacobs and Pharris do not explicitly disclose the following, however Castinado further teaches:
The system of claim 1, wherein the comparison compares service or business ratings associated with the plurality of currency exchange (FX) providers. (Castinado: See paragraph [0090] “calculation engine 224 may determine whether the exchange is optimal based at least in part upon a set of conversion rules. Conversion rules may include any number of internal algorithms that may weigh various factors associated with exchanges 140 performing various conversions, such as acceptance of various currencies and cryptocurrencies, speed of proof-of-
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining a most reliable and consistent currency exchange provider in the method of Jacobs and Pharris as further taught by Castinado because it would provide better currency exchange services such as an exchange rate or reliability (Castinado: See fig. 1, paragraphs [0063] and [0090]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 5:
Jacobs and Pharris do not explicitly disclose the following, however Castinado further teaches:
The system of claim 1, wherein the selection of a currency exchange (FX) provider is also based on a determination of a most secure currency server exchange. (Castinado: See paragraph [0090] “calculation engine 224 may determine whether the exchange is optimal based at least in part upon a set of conversion rules. Conversion rules may include any number of internal algorithms that may weigh various factors associated with exchanges 140 performing various conversions, such as acceptance of various currencies and cryptocurrencies, speed of proof-of-work validation, reliability, consistency, average time to hold prior to confirming the conversion, and/or any other factor suitable for a particular purpose. Conversion 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining a most reliable and consistent currency exchange provider in the method of Jacobs and Pharris as further taught by Castinado because it would provide better currency exchange services such as an exchange rate or reliability (Castinado: See fig. 1, paragraphs [0063] and [0090]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 6:
Jacobs discloses the following:
The system of claim 1, wherein the chaincode represents a smart contract. (Jacobs: See paragraphs [0033] “smart contracts that can automatically and forcible settle digital assets according to certain criteria (e.g., forcibly settle after digital asset has been distributed in network for 24 hours).”, [0087] “a smart contract can automatically initiate a settlement process after a certain amount of time.”, and [0192] “the digital asset may be a smart contract that is designed to settle within a pre-defined period of time (e.g., 5 hours, 1 day, or 1 week). Alternatively, a smart note: Chaincode is the term for programs that run on top of the blockchain and it may be called smart contract.)
Regarding claim 8:
Jacobs discloses the following:
The system of claim 1, wherein the transfer request comprises a remittance request. (Jacobs: See paragraphs [0037] “A digital asset may also include information about one or more digital asset attributes. For example, a digital asset may include information useful for transferring value from one entity or account to another. A digital asset may also include remittance information (e.g., information identifying a sending entity)”, [0145] “The issuer node computer 165 may then generate a digital asset indicating a transfer of funds from the user to the resource provider. The issuer node computer 165 may digitally sign the digital asset, obtain a second digital signature from the administrative node computer 150, and provide the digital asset to the recipient node computer 145.”, and [0159] “the issuer node computer 565 may generate a digital asset for the requested transaction. The digital asset may include any suitable information (e.g., remittance information) for communicating that a value is being transferred from the user account to a resource provider account.”)
Regarding claim 9:
Jacobs discloses the following:
The system of claim 8, wherein the remittance request is associated with a finance institution (reads on “The sending institution computer 160”), which is part of the note: [0052] “The system 100 may include a network of nodes, such as the administrative node computer 150, the issuer node computer 165, and the recipient node computer 145. These nodes may, in combination, comprise an asset transfer network (e.g., a blockchain network).” and [0059] “The sending institution computer 160 may also enroll with the asset transfer network (e.g., via the administrative node computer 150 or the interaction platform 154)”)
Regarding claims 11 and 20: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 12: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 13: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claim 14: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claim 15: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 16: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 18: it is similar scope to claim 8, and thus it is rejected under similar rationale.
Regarding claim 19: it is similar scope to claim 9, and thus it is rejected under similar rationale.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Pharris in further view of Castinado in even further view of Johnsrud et al. (hereinafter Johnsrud), US Publication Number 2017/0243287 A1
Regarding claim 10:
Jacobs, Pharris, and Castinado do not explicitly disclose the following, however Johnsrud further teaches:
The system of claim 8, wherein the remittance request is associated with a finance institution, which is not part of the blockchain network. (Johnsrud: See fig. 1, paragraphs [0050] “the block chain network systems 500 are operated by a second entity that is a different or separate entity from the first entity ( e.g., the financial institution) that, in one embodiment of the invention, implements the financial institution system(s) 400…….the financial institution system(s) 400 are distinct from the block chain network systems 500.” And [0052] “although the financial institution system(s) 400 are operated by a first entity ( e.g., a financial institution), a second entity operates one or more of the block chain network systems 500 that store various copies of the distributed ledger 570.”) 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for having a different or separate entity (e.g., the financial institution) from the blockchain network system in the method of Jacobs, Pharris, and Castinado as further taught by Johnsrud because it would provide more options to communicate between entities (Johnsrud: See fig. 1, paragraphs [0050-0052]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely .
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
December 15, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/16/2021